DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,885,246 (Horain).
For claim 1, Horain teaches a device (fig. 1, 2 and 10) for protecting laser optics (fig. 1, 19, fig. 10, 1 and 16) from aging (abstract), the device comprising: 
a beam displacement element (fig., 1, 2 and 10, plate 2, col. 6, l. 39-52) disposed upstream of the laser optics (fig. 1, 19, fig. 10, 1 and 16) in a beam travel direction for a parallel displacement or tilting of a laser beam impinging along an optical axis (col. 6, l. 39-52); 

For claim 2, Horain teaches the laser optics is an element selected from the group consisting of a resonator mirror, an optical amplifier, a semiconductor absorber mirror, and a non-linear crystal (abstract, non-linear crystals), and said beam displacement element is configured to deflect the laser beam upstream of the laser optics element (fig. 1, 2 and 10, col. 6, l. 39-52).
For claim 3, Horain teaches said beam displacement element is rotatable, for rotation by said adjusting apparatus, about an axis of rotation that is oriented arbitrarily with respect to the optical axis (fig. 1, displacement element 2 is arbitrarily rotatable about Y, Z or a combination of the 2 rotations).
For claim 4, Horain teaches said beam displacement element is tiltable, for tilting by said adjusting apparatus, about a tilt axis arranged perpendicular to the axis of rotation (fig.1, Y axis may be considered the tilt axis and the Z axis may be considered the perpendicular axis of rotation).
For claim 5, Horain teaches beam displacement element comprises a transparent plane-parallel plate arranged obliquely to the optical axis (fig. 1, 2 and 10, label 2, col. 6, l. 39-45).
For claim 8, Horain teaches said beam displacement element is a first beam displacement element (fig. 1 and 10, 2) and the device further comprises a second beam displacement element (fig1 and 10, 3) downstream of the laser optics (fig. 1, label 
For claim 9, Horain teaches a position of said second beam displacement element or a part thereof is adjustable by said adjusting apparatus or a separate further adjusting apparatus, so as to track the position of said second beam displacement element to follow an adjustment of said first beam displacement element (col. 10, l. 48-55).
For claim 11, Horain teaches a method of operating a laser system (fig. 1, 2 and 10) having laser optics (fig. 1, 19 and fig. 10, 1 and 16) arranged in a beam path of a laser beam (fig. 1, 2 and 10, label 7) the method comprising: variably displacing the laser beam in parallel or by tilting with a beam displacement element (fig. 1, 2 and 10, label 2) disposed upstream of the laser optics (fig. 1, 19 and fig. 10, 1 and 16) to thereby change a point of impact of the laser beam on the laser optics in order to protect the laser optics from aging (col. 5, l. 56- 58 and col. 6, l. 27-31 and abstract).
For claim 12, Horain teaches the method of claim 11 comprises displacing the laser beam with a transparent plane-parallel plate or a transparent wedge plate (fig. 1, 2 and 10, label 2, col. 6, l. 39-45).
For claim 13, Horain teaches a method of displacing a laser beam, the method comprising: 
providing a beam displacement element (fig. 1, 2 and 10, element 2) configured for parallel displacement of the laser beam or for tilting the laser beam incident along an 
For claim 14, Horain teaches the method comprises parallel-shifting or tilting the laser beam with a transparent plane-parallel plate or with a transparent wedge plate (fig. 1, 2 and 10, label 2, col. 6, l. 39-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,885,246 (Horain).
For claim 7, Horain teaches an anti-reflective coating on the beam displacement element (col. 8, l. 32-34). Horain does not explicitly teach the anti-reflective coating is on an entry surface of said beam displacement element, on which the incident laser beam impinges. However, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to place an anti-reflection coating on the entry surface of an optical element in order to prevent reflection from the entry surface.  It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the anti-reflective coating taught 
For claim 10, Horain teaches a laser system (fig. 1, 2 and 10), comprising: a laser source (fig. 10, 4’, col. 9, l. 56) for generating a laser beam (fig. 1, 2 and 10, label 7); 
laser optics disposed inside or outside of said laser resonator (fig. 1, label 19 and fig. 10, labels 1 and 16); and 
a device according to claim 1 for protecting said laser optics from aging (Horain is further applied according to the rejection of claim 1 above).
Horain does not explicitly teach the laser source includes a laser resonator. However, the examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention to use a laser resonator in a laser source in order to provide optical feedback for the laser source.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,885,246 (Horain) in view of US 2014/0092932 (Ichihara).
For claim 6, Horain does not teach the beam displacement element comprises a transparent wedge plate. However, Ichihara teaches a beam displacement element comprises a transparent wedge plate (fig. 4) in order to increase a parallel displacement ([0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wedge plate displacement element of Ichihara in the device of Horain in order to increase the parallel displacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828